Exhibit 10.29

MIDDLEFIELD BANC CORP.

2007 OMNIBUS EQUITY PLAN

STOCK AWARD AGREEMENT

1. Number of Shares Awarded. Middlefield Banc Corp. (“Middlefield”), an Ohio
corporation, hereby awards to                                          (the
“Participant”) the right to become the owner of                  shares of
Middlefield common stock if the terms and conditions of this Stock Award
Agreement are satisfied, subject to a potential increase to as many as
                 shares (125% maximum) based on satisfaction of the performance
conditions of section 3(b). The number of shares awarded will be adjusted by the
Plan Committee to account for stock dividends, stock splits, or other changes in
capital structure. The Participant is not and will not be the owner of the
shares and the shares are not and will not be outstanding until the date when
the conditions to the Participant’s entitlement to the shares are satisfied, as
provided in section 3. This award is subject to the terms and conditions of the
2007 Omnibus Equity Plan and this Stock Award Agreement. Terms that are defined
in the 2007 Omnibus Equity Plan are used in this Stock Award Agreement as they
are defined in the 2007 Omnibus Equity Plan. By entering into this Stock Award
Agreement the Participant agrees to the post-employment restrictions of section
14.

2. Date of the Award. The date of this Stock Award Agreement is             ,
20    .

3. The Award is Conditional and is Subject to Forfeiture. The award and the
Participant’s right to become the owner of the shares are subject to two
conditions, are subject to forfeiture if the conditions are not satisfied, and
will not be considered vested until the conditions are satisfied or waived. The
two conditions consist of a service condition and a performance condition.

(a) Service condition. To become owner of the shares awarded by section 1 the
Participant must maintain continuous employment with Middlefield or a Related
Entity for three years after the date of this Stock Award Agreement, except in
the case of termination within three years occurring because of death or
disability and except for a Change in Control occurring within three years after
the date of this Stock Award Agreement.

(1) Continuous employment for three years. If the Participant maintains
continuous employment with Middlefield or a Related Entity until the third
anniversary of the date of this Stock Award Agreement, the portion of the shares
awarded by section 1 for which the performance conditions of section 3(b) are
satisfied will be vested and non-forfeitable, the Participant will be the owner
of the vested shares, and the Participant will then possess all right, title,
and interest in the shares.

(2) Exception for death or disability. If the Participant’s employment ends
before the third anniversary because of death or disability, the service
condition will be waived and the Participant or the Participant’s estate or
designated beneficiary will be entitled to and vested in a portion of the shares
awarded under section 1 based on the degree to which the performance conditions
stated in section 3(b) are satisfied on the date of the Participant’s death or
the date on which the Participant’s employment terminated because of disability.
For purposes of this Stock Award Agreement the term “disability” means, because
of a medically determinable physical or mental impairment that can be expected
to result in death or that can be expected to last for a continuous period of at
least 12 months, (x) the Participant is unable to engage in any substantial
gainful activity, or (y) the Participant is receiving income replacement
benefits for a period of at least three months under an accident and health plan
of the employer. Medical determination of disability may be made either by the
Social Security Administration or by the provider of an accident or health plan
covering employees of Middlefield or Related Entity. Upon request of the Plan
Committee, the Participant must submit proof to the Plan Committee of the Social
Security Administration’s or provider’s determination.

(3) Exception for a Change in Control. If a Change in Control occurs before the
third anniversary, the service condition will be waived, the performance
condition of section 3(b) will be waived, and when the Change in Control occurs
the Participant will be entitled to and vested in the shares awarded under
section 1 (i.e., the number of shares first stated in section 1, not the 125% to
which the award may be increased), provided the Participant remains employed by
Middlefield or Related Entity on that date.

 

1



--------------------------------------------------------------------------------

(4) Effect of failure to satisfy the service condition; Plan Committee’s right
to waive conditions to vesting. If the Participant does not maintain continuous
employment with Middlefield or a Related Entity until the third anniversary of
the date of this Stock Award Agreement the section 1 award shall be forfeited in
its entirety as of the date the Participant’s employment terminates, except as
provided in section 3(a)(2) for termination because of death or disability and
except as provided in section 3(a)(3) for a Change in Control. In its sole
discretion, however, the Plan Committee may elect to accelerate the
Participant’s vesting in and right to all or a portion of the award when the
Participant’s employment terminates, waiving in whole or in part the service
condition of section 3(a), the performance condition of section 3(b), or both.

(b) Performance condition. In addition to the service condition of section 3(a),
to become owner of and vested in the shares awarded by section 1 the performance
conditions of this section 3(b) must be satisfied, except as provided in section
3(a)(3) in the case of a Change in Control. The performance condition that must
be satisfied to become the owner of and vested in 100% of the shares awarded by
section 1 is achievement of an annual average total shareholder return of 8.00%
or more in the three-year performance period beginning on January 1, 2015 and
ending on December 31, 2017 (or on the date of employment termination if
employment terminates because of death or disability), which is referred to
hereinafter as the “performance period.” Total shareholder return means the
change in the closing price of Middlefield common stock on the final trading day
of the year over the closing price on the final trading day of the preceding
year, divided by the closing price on the final trading day of the preceding
year, and taking into account cash dividends during the period. If the annual
average total shareholder return for the performance period is positive but less
than the goal of 8.00%, the Participant will become owner of and vested in a
percentage of the shares awarded by section 1 equal to the percentage
achievement of the 8.00% goal. Shares will be rounded to the nearest whole
number. No fractional shares will be issued. If the annual average total
shareholder return for the performance period is negative, the Participant will
forfeit all shares awarded. If the annual average total shareholder return for
the performance period exceeds 8.00%, the number of shares awarded will increase
based on the percentage excess of average annual total shareholder return over
the 8.00% goal, up to a maximum of 125%. Exhibit A contains an illustration of
the calculation of average total shareholder return.

(c) Plan Committee determinations. The Plan Committee has exclusive authority to
perform all calculations that are necessary and exclusive authority to make all
determinations that are necessary under this Stock Award Agreement, including
but not limited to calculating closing prices, annual return, and average annual
total shareholder return. The Plan Committee may delegate its authority. Actions
of the Plan Committee are final and binding. To prevent dilution or enlargement
of the benefit intended to be granted to the Participant by this Stock Award
Agreement, the Plan Committee will modify the award of shares under section 1
and total shareholder return calculations under section 3(b) to account for
stock dividends, stock splits, and other changes in capitalization occurring
during the performance period.

4. The Shares Are Not Transferable While Subject to Forfeiture. Until the shares
awarded by section 1 become vested and non-forfeitable under section 3, the
Participant is not the owner of and is not permitted to sell, transfer, pledge,
assign, or otherwise alienate or hypothecate any of the shares or any interest
in the shares. Until that time, Middlefield is entitled to disregard any attempt
by the Participant to sell, transfer, pledge, assign, or otherwise alienate or
hypothecate any of the shares or any interest in the shares, and any such sale,
transfer, pledge, assignment, or other alienation or hypothecation is void and
of no force or effect.

5. Rights as a Stockholder. Until the conditions of section 3 are satisfied the
Participant will have none of the associated rights of a stockholder under Ohio
law and Middlefield’s Articles of Incorporation and Code of Regulations. Until
the conditions of section 3 are satisfied the Participant will not be entitled
to exercise voting power and will not be entitled to cash dividends declared by
Middlefield’s board of directors.

6. The 2007 Omnibus Equity Plan Governs. The award of shares and this Stock
Award Agreement are subject to the terms and conditions of the 2007 Omnibus
Equity Plan, as well as any rules of the Plan Committee under the 2007 Omnibus
Equity Plan. The Participant acknowledges having received a copy of the 2007
Omnibus Equity Plan. The Participant is familiar with the terms and provisions
of the 2007 Omnibus Equity Plan and accepts this award subject to all the terms
and provisions of the 2007 Omnibus Equity Plan. The Participant agrees to accept
as binding, conclusive, and final all decisions or interpretations of
Middlefield’s board of directors or Plan Committee having to do with the 2007
Omnibus Equity Plan or this Stock Award Agreement.

 

2



--------------------------------------------------------------------------------

7. Certificates. Provided book entry registration is allowed by Middlefield’s
Articles of Incorporation and Code of Regulations, Middlefield may record the
Participant’s ownership of the shares using a book entry system rather than
issuing certificates. If certificates are issued, they will bear any restrictive
legends that Middlefield considers necessary or desirable.

8. Entire Agreement. This Stock Award Agreement and the 2007 Omnibus Equity Plan
supersede any and all other prior understandings and agreements, either oral or
in writing, between the parties concerning the subject matter and constitute the
sole agreement between the parties relating to the subject matter. All prior
negotiations and agreements between the parties concerning the subject matter of
this Stock Award Agreement are merged in this Stock Award Agreement. Each party
to this Stock Award Agreement acknowledges that no representations, inducements,
promises, or agreements concerning the shares have been made by any party or by
anyone acting on behalf of any party that are not contained in this Stock Award
Agreement or in the 2007 Omnibus Equity Plan. Each party acknowledges that any
agreement, statement, or promise concerning the shares that is not contained in
this Stock Award Agreement or the 2007 Omnibus Equity Plan is not valid, is not
binding, and is of no force or effect.

9. Modification. Middlefield may change or modify this Stock Award Agreement
without the Participant’s consent or signature if in its sole discretion
Middlefield determines that the change or modification is necessary to comply
with or to be exempt from the requirements of the Internal Revenue Code of 1986,
including but not limited to section 409A of the Internal Revenue Code of 1986
or any regulations or other Department of Treasury guidance of general
application issued under the Internal Revenue Code of 1986. Middlefield may
amend the 2007 Omnibus Equity Plan to the extent permitted by the 2007 Omnibus
Equity Plan. The Plan Committee also may modify the award as provided in section
3.

10. Headings. The headings in this Stock Award Agreement are solely for
convenience of reference and do not affect the interpretation of this Stock
Award Agreement.

11. Notice. All written notices, requests, and other communications hereunder
will be duly given if delivered by hand or mailed, certified or registered mail,
return receipt requested, with postage prepaid, to the following addresses or to
such other address as either party may designate by like notice. If to
Middlefield, notice must be given to Middlefield Banc Corp., 15985 East High
Street, P.O. Box 35, Middlefield, Ohio 44062, Attention: Chief Financial
Officer, or to such other address as Middlefield designates to the Participant
in writing. If to the Participant, notice must be given to the Participant at
the Participant’s address appearing on the signature page of this Stock Award
Agreement, or to such other address as the Participant designates to
Middlefield.

12. Taxes. The Participant is hereby advised to consult immediately with his or
her own tax advisor about the tax consequences of this Stock Award Agreement,
the method and timing for filing an election to include this award in income
under section 83(b) of the Internal Revenue Code of 1986, and the tax
consequences of that election. By executing this Stock Award Agreement, the
Participant agrees that if the Participant makes an election to include the
award in income under section 83(b) of the Internal Revenue Code of 1986, the
Participant will provide Middlefield with written notice of the election in
accordance with the regulations under section 83(b) of the Internal Revenue Code
of 1986.

13. No Registration Rights. The Participant acknowledges and agrees that
Middlefield and its Related Entities have no obligation to register the
Participant’s offer and sale of the shares awarded under this Stock Award
Agreement under the Securities Act of 1933 or the securities laws of any state.

14. Post-employment restrictions. The restrictions in this section 14 have been
negotiated, presented to, and accepted by the Participant contemporaneous with
the offer and acceptance by the Participant of this Stock Award Agreement.

(a) Promise of no solicitation. The Participant promises and agrees that during
the Restricted Period (as defined below) and in the Restricted Territory (as
defined below) the Participant will11:

(1) not directly or indirectly solicit or attempt to solicit any Customer (as
defined below) to accept or purchase Financial Products or Services (as defined
below) of the same nature, kind, or variety as provided to the Customer by
Middlefield or a Related Entity during the two years immediately before the
Participant’s employment termination with Middlefield or a Related Entity,

 

 

1  For example, the promise of no solicitation applies if the Participant is
conducting prohibited business in the Restricted Territory or if the entity
with, for, or to whom the Participant is conducting prohibited business is
located within the Restricted Territory.

 

3



--------------------------------------------------------------------------------

(2) not directly or indirectly influence or attempt to influence any Customer,
joint venturer, or other business partner of Middlefield or a Related Entity to
alter that person or entity’s business relationship with Middlefield or the
Related Entity in any respect, and

(3) not accept the Financial Products or Services business of any Customer or
provide Financial Products or Services to any Customer on behalf of anyone other
than Middlefield or a Related Entity.

(b) Promise of no raiding/hiring. The Participant promises and agrees that
during the Restricted Period the Participant will not solicit or attempt to
solicit and will not encourage or induce in any way any Participant, joint
venturer, or business partner of Middlefield or a Related Entity to terminate an
employment or contractual relationship with Middlefield or the Related Entity.
The Participant agrees that the Participant will not hire any person employed by
Middlefield or a Related Entity during the two-year period before the
Participant’s employment termination with Middlefield or a Related Entity or any
person employed by Middlefield or a Related Entity during the Restricted Period.

(c) Promise of no disparagement. The Participant promises and agrees that during
the Restricted Period the Participant will not cause statements to be made
(whether written or oral) that reflect negatively on the business reputation of
Middlefield or a Related Entity.

(d) Acknowledgment and remedies. The Participant acknowledges and agrees that
the provisions of this section 14 have been negotiated and carefully determined
to be reasonable and necessary for the protection of Middlefield’s legitimate
business interests. The Participant acknowledges and agrees that a violation of
section 14 is likely to cause immediate and irreparable harm to Middlefield,
requiring injunctive relief. If a breach or threatened breach by the Participant
of any provision of this Stock Award Agreement occurs, Middlefield and its
successors and assigns may without bond obtain an injunction restraining the
Participant from violating the terms of this Stock Award Agreement, and also may
institute an action against the Participant to recover damages from the
Participant for the breach. These remedies for default or breach are in addition
to any other remedy or form of redress provided under Ohio law. The parties
acknowledge that the provisions of this section 14 survive termination of the
employment relationship and are enforceable by Middlefield and its successors
and assigns. The parties agree that if any of the provisions of this section 14
are deemed unenforceable by a court of competent jurisdiction, the unenforceable
provisions may be stricken as independent clauses by the court in order to
enforce the remaining territory restrictions and that the intent of the parties
is to afford the broadest restriction on post-employment activities as set forth
in this Stock Award Agreement. If Middlefield initiates legal action to enforce
the provisions of this section 14 or to recover damages for the Participant’s
violation of section 14 and if as a result of that legal action the Participant
is held to have violated this section 14, the Participant must reimburse
Middlefield for reasonable costs for enforcement of this section 14, including
but not limited to attorneys’ fees.

(e) Definitions:

(1) “Restricted Period,” as used herein, means the 12-month period immediately
after the Participant’s termination and/or separation of employment with
Middlefield or a Related Entity, regardless of the reason for termination and/or
separation. The Restricted Period shall be extended in an amount equal to any
time period during which a violation of section 14 of this Stock Award Agreement
is proven.

(2) “Restricted Territory,” as used herein, means all of Geauga, Trumbull,
Portage, Ashtabula, and Franklin Counties in Ohio and the area within a 25-mile
radius of any banking office of Middlefield or a Related Entity, if the banking
office exists on the date of the Participant’s employment termination.

 

4



--------------------------------------------------------------------------------

(3) “Customer,” as used herein, means any individual, joint venturer, entity of
any sort, or other business partner of Middlefield or a Related Entity with,
for, or to whom Middlefield or the Related Entity has provided Financial
Products or Services during the last two years of the Participant’s employment
with Middlefield or Related Entity, or any individual, joint venturer, entity of
any sort, or business partner whom Middlefield or a Related Entity has
identified as a prospective customer of Financial Products or Services within
the last two years of the Participant’s employment with Middlefield or Related
Entity.

(4) “Financial Products or Services,” as used herein, means any product or
service that a financial institution or a financial holding company could offer
by engaging in any activity that is financial in nature or incidental to such a
financial activity under section 4(k) of the Bank Holding Company Act of 1956
and that is offered by Middlefield or a Related Entity on the date of the
Participant’s employment termination, including but not limited to banking
activities and activities that are closely related and a proper incident to
banking, or other products or services of the type the Participant was involved
in during the Participant’s employment with Middlefield or a Related Entity.

(f) Enforcement by successors. The provisions of this section are binding upon
and enforceable by Middlefield and any successor to Middlefield, including any
person acquiring directly or indirectly all or substantially all of the
business, assets, or stock of Middlefield. The Participant’s consent is not
necessary for any assignment or transfer of the rights and obligations of this
section that occurs or is deemed to occur as the result of any person acquiring
directly or indirectly all or substantially all of the business, assets, or
stock of Middlefield.

IN WITNESS WHEREOF, Middlefield has caused this Stock Award Agreement to be
executed by its duly authorized officer as of the date specified in section 1,
and the Participant has duly executed this Stock Award Agreement as of the date
specified in section 1 and consents to and approves all of its terms.

 

PARTICIPANT MIDDLEFIELD BANC CORP. an Ohio corporation

 

By:

 

Print Name: Print Name: Its:

 

Residence Address:

                                                                    
             , Ohio

 

5



--------------------------------------------------------------------------------

EXHIBIT A

MIDDLEFIELD BANC CORP

CALCULATION OF AVERAGE TOTAL SHAREHOLDER RETURN

DEFINITION:

Total Shareholder Return for a calendar year equals the change in share price,
plus cash dividends paid per share.

Example:

 

December 31, 2014 share price

$ 34.00   

December 31, 2015 share price

$ 36.00   

Cash dividends paid in 2015

$ 1.04    per share

% TSR =

(($36.00 - $34.00) + $1.04)

equals   8.94 %  $34.00

CALCULATION OF PERFORMANCE SHARES TO BE AWARDED:

 

EMPLOYEE

TARGET SHARES

100

PERFORMANCE PERIOD

Calendar 2015 - 2017

TARGET AVERAGE TSR

8.00%

PRO FORMA RESULTS:

 

     Dec 31
Price/Share      Cash Dividends
Paid per Share  

2014

   $ 33.60         N/A   

2015

   $ 34.10       $ 1.04   

2016

   $ 37.00       $ 1.08   

2017

   $ 40.00       $ 1.12   

 

2015 TSR =

   (($34.10 - $33.60) + $1.04)    equals      4.58 %     $33.60      

2016 TSR =

   (($37.00 - $34.10) + $1.08)    equals      11.67 %     $34.10      

2017 TSR =

   (($40.00 - $37.00) + $1.12)    equals      11.14 %          

 

 

  $37.00 Total of TSR’s               27.39 %  AVERAGE TSR FOR PERFORMANCE
PERIOD       9.13 % 

Common shares to be awarded after 2017 =

 

Average TSR = 9.13%   x 100 =    114 shares

 

     

 

      Target Average TSR 8.00% Maximum Award is limited to 125% x 100 = 125